— Appeal from a judgment of the Supreme Court, Steuben County (Joseph W. Latham, A.J.), entered June 5, 2007 in a divorce action. The judgment, inter alia, equitably distributed the marital property of the parties.
Now, upon reading and filing the stipulation discontinuing action signed by the attorneys for the parties and the Law Guardians on July 11 and 21, 2008,
It is hereby ordered that said appeal is unanimously dismissed *1208without costs upon stipulation. Present — Smith, J.E, Centra, Lunn, Fahey and Green, JJ.